MEMORANDUM **
Eduar Isael Ramirez Ricardo, a native and citizen of Guatemala, petitions pro se *634for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. We deny the petition for review.
Ramirez Ricardo contends the BIA erred in denying his motion to reopen as numerically barred. Ramirez Ricardo, however, has not demonstrated that the BIA abused its discretion in denying his motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 596-600 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*634ed by 9th Cir. R. 36-3.